Citation Nr: 1414371	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-32 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right knee disorder, secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for a left knee disorder, secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for a low back disorder, secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.

The Veteran testified in October 2005 at a hearing conducted by a local RO hearing officer.  In June 2009, the Veteran also presented testimony at a hearing conducted by the use of video conferencing equipment at the Chicago RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of both hearings have been associated with the Veteran's claims folder.

The Board remanded this matter in June 2010 and June 2013 for additional development.  As discussed further below, the Board's remand directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In June 2010 and June 2013, the Board remanded the claims seeking service connection for right and left knee disorders and a low back disorder, each claimed as secondary to service-connected pes planus, for additional development.  Unfortunately, the remand directives have not been substantially complied with.  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  See Stegall, 11 Vet. App. 268.

Regarding the knees, in June 2010 and 2013, the Board pointed out that the evidence includes conflicting opinions regarding the etiology of the knees and their relationship to the Veteran's pes planus.  In June 2010, the Board ordered the AMC/RO to schedule the Veteran for a VA examination and to request an opinion addressing whether it is at least as likely as not that any diagnosed right and/or left knee disorders are caused or aggravated by the service-connected bilateral pes planus.  The Board ordered the examiner to address the conflicting medical evidence/opinions, which include both positive and negative opinions as to a secondary nexus relationship between the Veteran's claimed bilateral knee disorders and his service-connected bilateral pes planus.  The examiner did not substantially comply with the remand directives and in June 2013, the Board ordered that an addendum opinion be obtained.  The most recent opinion was obtained in June 2013.  The examiner opined that the bilateral knee disorders were less likely than not caused or aggravated by the service-connected pes planus because the Veteran did not have a severe deformity of the feet to cause or aggravate the knees.  The examiner did not address the conflicting opinions contained in the claims file and specifically addressed in the June 2013 remand order.  Therefore, the Board must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

On remand, the RO must request an addendum opinion from the June 2013 examiner or another qualified examiner if the June 2013 examiner is not available.  The examiner must be asked to reconcile the medical opinions of record.  In other words, the examiner must address the conflicting medical opinions of record and opine whether the Veteran's right and/or left knee disorders are proximately due to or the result of his service-connected bilateral pes planus.  A medical opinion is also needed as to the degree of aggravation, if any, to the Veteran's right and/or left knee which is proximately due to, or the result of, his service-connected bilateral pes planus.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.159(c)(4) (2013).  The examiner must be informed that all opinions must be supported with rationale.

Regarding the low back, in June 2010 and 2013, the Board observed conflicting evidence as to a possible secondary relationship between the Veteran's claimed low back disorder and his service-connected bilateral pes planus.  In the June 2010 remand directives, the Board ordered the AMC/RO to schedule the Veteran for a VA examination and to request an opinion addressing whether it is at least as likely as not that any diagnosed lumbar spine disorder is caused or aggravated by the service-connected bilateral pes planus.  The Board ordered the examiner to address the conflicting medical evidence/opinions, which include both positive and negative opinions as to a secondary nexus relationship between the Veteran's claimed low back disorders and his service-connected bilateral pes planus.  The examiner did not substantially comply with the Board's remand directives and in June 2013, the Board remanded the matter for an addendum opinion.  The most recent opinion was provided in June 2013.  The examiner opined that the Veteran's condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  The examiner said "foot deformity not severe enough to aggravate back" condition.  No rationale was provided for finding that the condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated by service.  Further, the examiner did not address the conflicting opinions discussed herein.  Therefore, the Board must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton, 10 Vet. App. 481.

On remand, the RO must request an addendum opinion from the June 2013 examiner or another qualified examiner if the June 2013 examiner is not available.  The examiner must be asked to reconcile the medical opinions of record.  In other words, the examiner must address the conflicting medical opinions of record and opine whether the Veteran's low back disorders are proximately due to or the result of his service-connected bilateral pes planus.  A medical opinion is also needed as to the degree of aggravation, if any, to the Veteran's low back which is proximately due to, or the result of, his service-connected bilateral pes planus.  Allen, 7 Vet. App. at 448.  See also 38 C.F.R. § 3.159(c)(4).  If the examiner finds that the condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service, a rationale explaining this conclusion must be provided.  The examiner must be informed that all opinions must be supported with rationale.

Accordingly, the case is REMANDED for the following action:

1. Send the claims folder, copies of pertinent records located in the Virtual VA electronic claims folder, if any, and a copy of this REMAND, to the examiner that provided the June 2013 VA addendum opinions.  After reviewing these items, the examiner should provide an addendum opinion addressing the following:

a. Is it at least as likely as not that any diagnosed right and/or left knee disorders are caused OR aggravated by the service-connected bilateral pes planus?

b. Is it at least as likely as not that any diagnosed lumbar spine disorder is caused OR aggravated by the service-connected bilateral pes planus?

In offering any opinion, the examiner must specifically address the conflicting medical evidence/opinions of record, which include both positive and negative opinions as to a secondary nexus relationship between the Veteran's claimed bilateral knee and low back disorders to his service-connected bilateral pes planus.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the June 2013 examiner is not available, another qualified examiner should be asked to provide the requested addendum opinions.

All opinions must be supported by rationale.  In other words, all opinions must be supported with facts and sound reasoning.

A physical examination should not be scheduled unless the examiner indicates that one is necessary prior to rendering the requested opinions.

2.  Thereafter, review the claims folder and ensure that the VA addendum opinions are in complete compliance with the directives of this remand.  If the report is deficient in any manner, to include failure to address the conflicting etiology opinions of record and failure to support opinions with rationale, the RO must implement corrective procedures at once.

3. When the requested development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the c ase (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The SSOC should set forth all applicable laws and regulations pertaining to each issue.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this remand is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


